Case 1:20-cr-00061-APM Document5 Filed 03/12/20 Page 1 of 6

FILED

+ : -n F a il MAR | 2 2020
UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA Clerk, U.S, District and
Bankruptcy Courts

UNITED STATES OF AMERICA
Case No. ZO-ce - 61 (APM)

v.
CRAVEN CASPER VIOLATION:
18 U.S.C. § 1341 (Mail Fraud)
Defendant.

 

STATEMENT OF OFFENSE

Pursuant to Fed. R. Crim. P. 11, the United States of America, by and through its attorney,
the United States Attorney for the District of Columbia, and defendant CRAVEN CASPER, with
the concurrence of his attorney, hereby agree and stipulate as follows:

SCHEME TO DEFRAUD

L From at least on or about January 2018. to on or about October 17. 2019, defendant
CRAVEN CASPER, a resident of the District of Columbia, devised and intended to devise a
scheme to defraud, and to obtain money and property by means of materially false and fraudulent

pretenses, representations, and promises.

 

MANNER AND MEANS
2. It was part of the scheme that:
a. CRAVEN CASPER obtained the names and addresses of ten or more real

individuals who reside in the United States.

b. CRAVEN CASPER then obtained five or more Social Security numbers for
those individuals through the use of commercially available online databases. CRAVEN CASPER
obtained those individuals’ Social Security numbers from those online databases by falsely

affirming that he had a “permissible purpose” to obtain the Social Security numbers, and by
Case 1:20-cr-00061-APM Document5 Filed 03/12/20 Page 2 of 6

providing the name and date of birth as an identifier for the individual for whom he was seeking
the Social Security Number from the online database.

c. CRAVEN CASPER then used those individuals’ names and Social Security
Numbers to create false federal W-2 tax forms and false state income tax returns for those
individuals.

d. CRAVEN CASPER then filed the false and fraudulent tax returns through
the U.S. mail from the District of Columbia and elsewhere to the taxing authorities of Alabama,
the District of Columbia, Georgia, Illinois, Indiana, lowa, Kentucky, Massachusetts, Maryland,
New York, Ohio, South Carolina, Virginia, Vermont, West Virginia, and Wisconsin.

e. CRAVEN CASPER received tax refund checks through the U.S. mail from
the taxing authorities of the District of Columbia, Georgia, Kentucky, Massachusetts, Maryland,
South Carolina, and Virginia. CRAVEN CASPER received those tax refund checks at Post Office
Boxes and street addresses located in the District of Columbia and North Carolina that he
controlled.

f. CRAVEN CASPER successfully negotiated approximately 47 of those
fraudulently-obtained tax refund checks between on or about February 2018 and on or about July
2019. CRAVEN CASPER successfully negotiated approximately $197,518.82 in fraudulently-
obtained tax refund checks.

g. CRAVEN CASPER, in furtherance of the above-described scheme, also
obtained more than five North Carolina drivers licenses in other peoples’ names, without their
knowledge or consent, and then used those drivers licenses to assist in negotiating the fraudulently

obtained tax refund checks.
Case 1:20-cr-00061-APM Document5 Filed 03/12/20 Page 3 of 6

h. CRAVEN CASPER also submitted online fraudulent claims, in other
peoples’ names, to various class action settlement funds for payments of money from class action
settlements that he was not entitled to receive.

i. CRAVEN CASPER submitted his fraudulent claims for class action
settlement funds online from the District of Columbia and elsewhere.

j. CRAVEN CASPER received class action settlement checks in the mail at
Post Office Boxes in the District of Columbia and elsewhere that he controlled. Between
approximately December 2017 and February 15, 2018, CRAVEN CASPER successfully
negotiated at least 120 fraudulently-obtained class action settlement checks, totaling
approximately $34,487.84.

OVERT ACT IN FURTHERANCE OF THE SCHEME

3. On or about August 28, 2018, in the District of Columbia, for the purpose of
executing or attempting to execute the above-described scheme and artifice to defraud and deprive,
the defendant, CRAVEN CASPER, knowingly caused to be delivered by mail, according to the
direction thereon, the following matter: a tax refund check in the amount of $4,289.38 issued by
the District of Columbia Office of Tax and Revenue.

LIMITED NATURE OF PROFFER

This proffer of evidence is not intended to constitute a complete statement of all facts

known by the defendant or the government, but is a minimum statement of facts intended to

provide the necessary factual predicate for the guilty plea.
Case 1:20-cr-00061-APM Document5 Filed 03/12/20 Page 4 of 6

By:

Respectfully submitted,

TIMOTHY J. SHEA

United States Attorney
D.C. Bar No. 437437

 

MICHAEL J! MARANDO

Assistant United States Attorney

Fraud & Public Corruption Section

United States Attorney’s Office for the
District of Columbia

555 4th Street, N.W.

Washington, D.C. 20001
Case 1:20-cr-00061-APM Document5 Filed 03/12/20 Page 5 of 6

DEFENDANT’S ACKNOWLEDGMENT

The preceding statement is a summary, made for the purpose of providing the Court with
a factual basis for my guilty plea to the charge against me. It does not include all of the facts
known to me regarding this offense. I make this statement knowingly and voluntarily and because
I am, in fact, guilty of the crime charged. No threats have been made to me nor am I under the
influence of anything that could impede my ability to understand this Statement of Offense fully.

I have read every word of this Statement of the Offense, or have had it read to me. Pursuant
to Federal Rule of Criminal Procedure 11, after consulting with my attorney, I agree and stipulate
to this Statement of the Offense, and declare under penalty of perjury that it is true and correct.

pae:_f Yeh 122020 CA oe —

Craven Casper ()
Defendant

ATTORNEY’S ACKNOWLEDGMENT

I have read this Statement of Offense and have reviewed it with my client Craven Casper.

Date: <—% {ORO

 

 

Attorney for Craven Casper
Case 1:20-cr-00061-APM Document 5

€ —
“- ae f ke ~ >
{> °
t '

Upp Et

Filéd 03/12/20 Page 6 of 6

<3 S9S BY fa) Ye

eo:
